DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolker (US 20190373970)(hereinafter Bolker).
Regarding claim 1, Bolker teaches boxers (fig 3) comprising: a main body to be worn on at least a portion of a pelvis of a user (fig 3 shows “boy short” style underwear); and at least one pocket (7) disposed on at least a portion of the main body to store at least one item therein (fig 3, para [0050], pockets 7 are designed to be wide and long enough to hold a cell phone or other items).
Regarding claim 5, Bolker teaches a retention member (an elastic waistband 1) disposed on at least a portion of a top edge of the main body (the body of the underwear) to adjust in size to accommodate a size of a waist of the user (fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bolker (US 20190373970), in view of Gough (US 6834797)(hereinafter Gough).
Regarding claim 2, Bolker does not teach the at least one pocket is constructed from a shape memory alloy. However, Gough teaches pockets suitable for incorporation in garments (column 1, lines 1-2), the pocket is constructed from a shape memory alloy (column 4, lines 7-24, the actuator 10 of the pocket is provided in the form of a shape memory material 28; an example of such material is Nickel Titanium alloy). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the pocket of Bolker with the shape memory alloy as taught by Gough for the benefit of providing an improved pocket which is capable of reducing the likelihood of objects held therein from falling out inadvertently or being ejected accidentally (Gough, column 1, lines 38-41).
Regarding claim 3, the modified Bolker teaches the pocket is adjustable in size to accommodate a size of the at least one item (Gough, column 5, lines 4-13, lines 25-32, the pocket system can be opened to insert and remove an item, and the pocket system can be in a closed configuration by the controller 8, sensor 2 and shape memory material 28. Then the pocket system is adjustable in size to accommodate a size of the item for retaining the item in the pocket).
Regarding claim 4, the modified Bolker teaches the at least one pocket retains the size after being adjusted by the user (Gough, column 5, lines 25-40, the shape memory material regains its original shape as the wire 28 contracts and urges the pocket opening 26 to close up after being stretched by the user).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bolker (US 20190373970), in view of Neza (US 20160073697)(hereinafter Neza).
Regarding claim 6, Bolker does not teach a cleansing unit disposed within at least a portion of the main body to reduce an odor dispersed throughout the main body. However, in the same field of endeavor, Neza teaches a cleansing unit (odor control areas 16,18) disposed within at least a portion of the main body to reduce an odor dispersed throughout the main body (para [0029], each odor control area 16,18 comprises a pocket containing a quantity of an odor-reducing agent that is capable of absorbing various odors that emanate from a human body). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the undergarment of Bolker with the odor control areas 16,18 as taught by Neza for the benefit of reducing human odors resulting from sweat, especially reducing odors emanating from the pelvic area (Neza, para [0008], lines 7-10).
Regarding claim 7, Neza teaches the cleansing unit emits a natural scent to counteract a build up of odor from a body of the user or external dirt attaching to the main body (para [0036], [0035], the masking scent is impregnated in the fabric of the garment throughout the entire body of the garment including the control area 16,18; the masking scent is comprised of the scent of pine).
Regarding claim 8, Neza teaches the cleansing unit absorbs the odor via an odor neutralant (para [0032], the odor-reducing agent comprises activated carbon to absorb a large number of odor-producing molecules).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732